Citation Nr: 1124543	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for vertigo. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956, and from August 1957 to July 1960.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, dated in January 2007 and May 2009.  In its January 2007 decision, the RO denied entitlement to SMP; and in its May 2009 decision, the RO denied entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear, denied the Veteran's petition to reopen his claim of entitlement to service connection for left ear hearing loss, denied entitlement to service connection for right ear hearing loss, denied entitlement to service connection for vertigo, and denied entitlement to a TDIU.   

In June 2008, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO).     

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2006 and October 2007 VA audiological examination reports.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder rotator cuff tear, entitlement to service connection for left ear hearing loss, entitlement to service connection for right hear hearing loss, and entitlement to service connection for vertigo, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's combined nonservice-connected disability rating for pension purposes is 90 percent.  His nonservice-connected disabilities include a generalized anxiety disorder, rated as 50 percent disabling; non-insulin dependent diabetes mellitus (DM), rated as 40 percent disabling; glaucoma, rated as 30 percent disabling; vertigo, rated as 30 percent disabling; occasional memory loss, rated as 30 percent disabling; senile cataracts with refractive error, rated as 10 percent disabling; urinary incontinence, rated as 10 percent disabling; epicleritis conjunctivitis, rated as noncompensable; refractive error, rated as noncompensable; hearing loss, rated as noncompensable; sinusitis, rated as noncompensable; allergic rhinitis, rated as noncompensable; viral syndrome, rated as noncompensable; gastritis, rated as noncompensable; status-post nephrolithiasis by history, rated as noncompensable; and tinia cruris with onychomicosis, rated as noncompensable.  

2.  Insofar as the Veteran requires assistance with certain activities of daily living and needs to be accompanied when leaving his house, he requires the regular aid and assistance of another person.

3.  The Veteran's claim of entitlement to service connection for a left ear disorder, to include left ear hearing loss, was denied by an August 1989 RO decision.  He did not appeal.

4.  The evidence received since the August 1989 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating his claim for service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension benefits based on the need for aid and attendance of another person have been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2010).

2.  The August 1989 RO decision that denied entitlement to service connection for a left ear disorder, to include left ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the August 1989 RO decision that denied entitlement to service connection for a left ear disorder, to include left ear hearing loss, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's special monthly pension claim, because the Board is herein granting entitlement to special monthly pension benefits based on the need for aid and attendance of another person, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Similarly, with regard to the Veteran's left ear hearing loss claim, because the Board is herein reopening and remanding this issue for further development, no further discussion of VA's duties to notify and assist is necessary.  

II.  Special Monthly Pension

The Veteran contends that he is entitled to special monthly pension benefits based on the need for regular aid and attendance, or due to housebound status.  Specifically, the Veteran asserts that, due to his dizzy spells and corresponding high risk of falling, memory loss problems, pain/weakness in his extremities, and difficulty seeing, he requires the constant aid and assistance of his wife in order to attend to his activities of daily living and protect himself from the hazards of his daily environment.  See June 2008 DRO hearing transcript.  Moreover, the Veteran asserts that he is unable to leave his home without his wife.  See June 2008 DRO hearing transcript.  

Under 38 U.S.C.A. § 1521, a Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability or disabilities that are not the result of the Veteran's willful misconduct is to receive VA pension.  38 U.S.C.A. § 1521(a).   Additionally, 38 U.S.C.A. § 1521 provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible Veteran (1) is in need of regular aid and attendance, or (2) has a disability rated as permanent and total and either has an additional disability or disabilities ratable at 60%, or is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351(a)-(d).

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).   In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  The Board notes that it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  Rather, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

A determination that the Veteran is "bedridden" will also be a proper basis for finding that the Veteran is in need of aid and attendance.  See 38 C.F.R. § 3.352(a).  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  In this regard, the Board notes that the fact that the Veteran has voluntarily taken to bed, or that a physician prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure, will not suffice.  Id.  Moreover, a determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such as would require him to be in bed.  Id. 

The Board also highlights that the performance of the necessary aid and attendance service by a relative of the beneficiary, or other member of his or her household will not prevent the granting of the additional special monthly pension allowance.  See 38 C.F.R. § 3.352(c).  

If the Veteran does not qualify for the increased benefits of aid and attendance, increased compensation benefits may still be payable to the Veteran if he has a single permanent disability rated as 100 percent disabling, and (1) has additional disability/disabilities independently ratable at 60 percent, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is "permanently housebound" by reason of disability/disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  A Veteran is considered to be "permanently housebound" when he is substantially confined to his dwelling and the immediate premises, or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability/disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  In this regard, the Board highlights that the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 222 (2006); see also Howell v. Nicholson, 19 Vet. App. 535 (2006) (holding that leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not "substantially confined" for special monthly compensation and/or housebound benefits).  

Additionally, a Veteran is entitled to special monthly pension based on housebound status if (1) he or she is 65 years of age or older, (2) meets the service criteria of 38 U.S.C.A. § 1521(j) (i.e., he or she has 90 days of wartime service), and (3) possesses a disability that is independently ratable at 60 percent or more, or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).   See 38 U.S.C.A. § 1513(a).  In other words, when the Veteran is 65 or older, the requirement under 38 U.S.C.A. § 1521(e) that the Veteran have a disability that is "permanent and total" is excluded.  Hartness v. Nicholson, 20 Vet. App. 216 (2006); see also Chandler v. Shinseki, 24 Vet. App. 23, 31 (2010) (en banc) (holding that a showing of permanent and total disability (i.e., a 100 percent rating) is not necessary for the award of increased pension benefits once the Veteran reaches age 65, as long as the remaining requirements of 38 U.S.C.A. § 1521(e) are met).  

The Board notes that VA is responsible for determining whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

At the outset, the Board notes that, in a September 1999 rating decision, the RO granted entitlement to permanent and total nonservice-connected pension benefits, effective March 12, 1999.  In this regard, the Board notes that the Veteran's nonservice-connected disabilities, which have been assigned disability ratings for pension purposes, include a generalized anxiety disorder, rated as 50 percent disabling; non-insulin dependent diabetes mellitus (DM), rated as 40 percent disabling; glaucoma, rated as 30 percent disabling; vertigo, rated as 30 percent disabling; occasional memory loss, rated as 30 percent disabling; senile cataracts with refractive error, rated as 10 percent disabling; urinary incontinence, rated as 10 percent disabling; epicleritis conjunctivitis, rated as noncompensable; refractive error, rated as noncompensable; hearing loss, rated as noncompensable; sinusitis, rated as noncompensable; allergic rhinitis, rated as noncompensable; viral syndrome, rated as noncompensable; gastritis, rated as noncompensable; status-post nephrolithiasis by history, rated as noncompensable; and tinia cruris with onychomicosis, rated as noncompensable.  Currently, the Veteran's combined nonservice-connected disability rating for pension purposes is 90 percent.

The Veteran submitted his claim for entitlement to special monthly pension in September 2006, which was accompanied by an August 2006 letter from the Veteran's private treating physician, Dr. Rafael Feliz Lebreault, who had been treating the Veteran for 30 years (i.e., since September 1976).  In this letter, Dr. Lebreault reported that the Veteran suffered from DM, diabetic polyneuropathy, peripheral vasculopathy, glaucoma, complete left ear deafness, and a right fifth toe disability.  Additionally, Dr. Lebreault reported that the Veteran was disabled from his daily work and needed help and assistance from other persons in order to perform his basic necessities.  

Thereafter, in December 2006, the Veteran was afforded a VA aid and attendance examination.  At the outset of the examination report, the examiner reported that the Veteran required an attendant for the examination, noting that the Veteran was accompanied by his wife, who had driven him to the examination.  The examiner also noted that the Veteran was not hospitalized at the time of the examination, but rather, was currently living in a single-story house with his wife. Additionally, the examiner reported that, at the time of the evaluation, the Veteran was not permanently bedridden.  

With regard to his ability to protect himself from the hazards/dangers of his daily environment, the examiner noted that the Veteran was mostly limited by his diabetic neuropathy, which caused a frequent cramping sensation and numbness in both legs and both hands, especially when performing physical activities and repetitive movements.  The examiner also noted the Veteran's reports that his tinnitus and imbalance contributed to his limitation.  Additionally, the examiner noted that the Veteran experienced episodes of dizziness when changing his head position; had occasional memory problems (i.e., forgetting where he placed something and forgetting things that needed to be taken care of); and had episodes of falling, including a fall several months prior.  The examiner also reported that the Veteran did not require mechanical aid or assistance from another person for ambulation; however, she went on to report that the Veteran's wife occasionally assisted him with walking, and that the Veteran only traveled beyond the premises of his home when accompanied by another person.  Moreover, the examiner noted the Veteran's report of occasional low back pain, but indicated that he had not yet required assistance with his basic activities of daily living due to this condition.  

The examiner then went on to describe a typical day for the Veteran, noting that the Veteran awoke early in the morning and occasionally (i.e., once or twice a month) needed assistance from another person getting out of bed, walked to the bathroom unaided to wash his face and brush his teeth unaided, ate a breakfast that was prepared by his wife, and then spent the day helping his wife with tasks around the house, talking to his wife, watching television, reading the newspaper, and occasionally going to church.  In this regard, the examiner noted that the Veteran's wife did all of the laundry and cooking.  

With regard to the functional restrictions of the Veteran's upper extremities, the examiner reported that that the Veteran was able to fasten his clothing, bath, shave, and toilet by himself; however, she noted that, due to the cramping sensation in his hands, the Veteran occasionally needed to rest at intervals while performing repetitive tasks such as eating and shaving.  With regard to the functional limitations of the Veteran's lower extremities, the examiner reported that the Veteran had no gross limitation of motion, muscle atrophy, contractures, weakness, lack of coordination, deficits in weight bearing joints, deficits in balance, or deficits in propulsion; however, she indicated that the Veteran did have a tingling sensation and numbness in both legs and the soles of his feet.  Finally, the examiner reported that all of the Veteran's noted restrictions were permanent. 

On examination, the Veteran was alert and oriented in all spheres, and was able to recall his address, date of birth, age, and social security number.  His gait was steady, with no spasticity, no wide gait, no limping, no scissoring, no step-page, and no dragging of feet.  Based on her examination of the Veteran, the examiner diagnosed the Veteran with peripheral neuropathy; a right toe amputation, status-post osteomyelitis; status-post hemorrhagic gastritis; DM, type II; and cervical myositis.  The examiner also pointed to the findings of a December 2006 audiological examination, which revealed left ear hearing within normal limits from 500 Hertz to 2000 Hertz, sloping to mild sensorineural hearing loss from 3000 Hertz to 4000 Hertz; and moderate to moderately severe sensorineural hearing loss in the right ear.  Further, the examiner pointed to the findings of a December 2006 eye examination, which revealed corrected vision of 20/20-1 bilaterally.  Significantly, however, the examiner did not provide an opinion as to whether the Veteran required regular aid and attendance, or whether the Veteran was considered to be housebound.  

Subsequently, at a June 2008 DRO hearing, the Veteran reported that, due to his balance and vertigo problems, periodic hypoglycemia secondary to his DM, and his difficulty seeing due to his glaucoma, he did not usually leave his house.  Moreover, the Veteran reported that his wife was always near him because he felt as though he might fall or walk into something, and further indicated that he did not go anywhere without his wife.  Additionally, at his hearing, the Veteran reported that he occasionally had memory problems, such as forgetting where he had placed something.  The Veteran also reported that his wife assisted him with dressing, bathing, and toileting due to his balance problems and dizzy spells.  

At the June 2008 DRO hearing, the Veteran's wife also testified that she assisted the Veteran with many of his activities of daily living, including dressing, taking his medication, taking him to the doctor, and preparing his meals, and that she supervised him while toileting and bathing.  In this regard, the Veteran's wife indicated that, due to his dizzy spells and the pain in his back and arms, the Veteran had difficulty caring for himself.  Furthermore, the Veteran's wife reported that her husband only left the house when he was with her, and that on such trips, either she, their son, or their grandson drove.  Moreover, the Veteran's wife reported that the Veteran occasionally became disoriented, forgetting where he was and what day it was.  She also indicated that she had to take care of the household bills, as the Veteran was forgetful about such matters, and that she had to remind the Veteran of all of his medical appointments because he could not remember the dates of events.  Finally, the Veteran's wife reported that, essentially, the Veteran relied upon her for all of his daily functions.  

Finally, a review of the Veteran's VA treatment records reflects that the Veteran has been undergoing fairly regular treatment for worsening DM, gastrointestinal problems, several vision disorders, hearing loss, depression, and anxiety.  These records also reflect that the Veteran is always accompanied by his wife during medical treatment.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran is essentially so helpless as to need regular aid and attendance by another person.  In making this determination, the Board notes that the Veteran and his wife are competent to report that the Veteran experiences frequent balance problems and dizziness, which have caused him to fall in the past and cause him to be fearful of falling again; pain and numbness in his extremities, which make it difficult for him to dress, toilet, eat, shave, and perform any repetitive movements; and occasional memory lapses such that he cannot recall where he is or what day it is.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran and is wife are also competent to report that the Veteran does not leave his home without his wife and that his wife is always by his side.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted).  

Furthermore, the Board finds the Veteran's and his wife's reports regarding the Veteran's need for aid and attendance to be credible.  In this regard, the Board points out that the Veteran and his wife have consistently reported that the Veteran does not leave his home unattended, keeps his wife by his side while ambulating due to a fear of falling, needs his wife's occasional assistance to get out of bed and get dressed, and is supervised by his wife while bathing and toileting.  The Veteran and his wife have also consistently reported that the Veteran's wife is responsible for many of the Veteran's activities of daily living, such as preparing the meals, doing the laundry, paying the bills, giving the Veteran his medication, and taking the Veteran to his doctor appointments.  Additionally, the Board finds it facially plausible that the Veteran's DM, vertigo, occasional memory loss, and multiple vision disabilities render him unable to leave the his home unattended, and unable to tend to all of his activities of daily living unassisted.  

Moreover, the Board finds it significant that, at the time of his December 2006 VA aid and attendance examination, the examiner found the Veteran to be permanently limited by his diabetic neuropathy, which caused a frequent cramping sensation and numbness in both legs and both hands, especially when performing physical activities and repetitive movements.  Further, the Board finds it significant that the VA examiner reported that the Veteran experiences episodes of dizziness when changing his head position; has occasional memory problems (i.e., forgetting where he has placed something and things that need to be done); and has episodes of falling.  Additionally, the Board finds it significant that, although the examiner reported that the Veteran did not require mechanical aid or assistance from another person in order to ambulate, she did report that the Veteran only traveled beyond the premises of his home when accompanied by another person.  She also indicated that the Veteran occasionally needed his wife's assistance while walking, and that, once or twice a month, the Veteran needed assistance from another person to get out of bed.  Finally, the Board finds it significant that, according to the examination report, the Veteran's wife does all of the Veteran's laundry and prepares all of his meals.  

The Board also acknowledges the December 2006 VA examiner's report that the Veteran is able to walk to the bathroom unaided to wash his face and brush his teeth unaided.  Significantly, however, the Board highlights that, subsequently, at the June 2008 DRO hearing, the Veteran's wife explained that, while the Veteran was able to perform such tasks on his own, due to his dizzy spells and high risk of falling, she always had to supervise the Veteran while performing such tasks.  Further, while the December 2006 VA examiner stated that the Veteran was able to fasten his clothing, bath, shave, and toilet by himself, she also reported that he occasionally needed to rest at intervals while performing repetitive tasks, such as eating and shaving, due to the cramping sensation in his hands.  Moreover, although the December 2006 VA examiner reported that the Veteran was capable of managing his benefit payments, at the June 2008 DRO hearing, the Veteran's wife explained that, due to the Veteran's memory problems, she had to take care of the household bills.  

Finally, the Board finds it significant that, in August 2006, after treating the Veteran for thirty years, the Veteran's regular private physician, Dr. Lebreault, who was familiar with his many disabilities and current medical condition, provided the opinion that, due to his DM, diabetic polyneuropathy, peripheral vasculopathy, glaucoma, complete left ear deafness, and right fifth toe disability, the Veteran the Veteran was disabled from his daily work and needed help and assistance from other persons in order to perform his basic necessities.  The Board finds Dr. Lebreault's opinion to be probative as to the issue of whether the Veteran is in need of aid and assistance.  Moreover, the Board notes that there is no contrary opinion of record.  

As such, after a careful review of all of the evidence of record, the Board, in its role as a finder of fact, finds that the Veteran is unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others, and as such, finds that the criteria for entitlement to special monthly pension based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).  Therefore, the Veteran's claim of entitlement to special monthly pension based on the need for regular aid and attendance is granted.  

In making this determination, the Board highlights that the monetary benefit assigned for special monthly pension based on the need for regular aid and attendance of another provides a higher monetary benefit than that assigned for special monthly pension due to housebound status.  See 38 U.S.C.A. § 1521(d), (e).  As such, a person who is in receipt of special monthly pension based on the need for regular aid and attendance is not entitled to separate housebound benefits.  See 38 C.F.R. § 3.351(d).  Accordingly, in light of the Board's grant of entitlement to special monthly pension based on the need for aid and attendance, the issue of entitlement to special monthly pension based on housebound status has been rendered moot. 

III.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a left ear condition, to include left ear hearing loss, was initially denied by an August 1979 RO decision on the grounds that there was no evidence showing that the Veteran had a current left ear condition that was incurred during service.  In making this determination, the RO noted that the Veteran's service treatment records failed to show treatment for a left ear condition, and that he had submitted no evidence showing that he currently had a left ear condition that was incurred during service.  Subsequently, in a June 1986 rating decision, the Veteran's claim for entitlement to service connection for a left ear condition, to include left ear hearing loss, was reopened based on the receipt of newly associated service treatment records and denied on the merits.  In denying the Veteran's claim, the RO acknowledged that the Veteran was treated for an acute left ear condition during service, but ultimately found that there was no evidence showing that he had any current residuals of this condition.  The Veteran appealed the RO's June 1986 denial to the Board, which, in a September 1988 decision, denied the Veteran's claim for entitlement to service connection for a left ear condition on the merits.  Thereafter, in an August 1989 decision, the RO again reopened the Veteran's claim for entitlement to service connection for a left ear condition, to include left ear hearing loss, and again denied the claim on the merits.  In doing so, the RO again acknowledged that the record revealed in-service treatment for a left ear condition, but again found that there was no evidence showing current residuals of this condition. 

The Veteran was notified of the August 1989 decision and of his appellate rights by a letter dated October 11, 1989.  He did not appeal.  Therefore, the August 1989 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   At the time of the August 1989 RO decision, the evidence of record included the Veteran's available service treatment records, VA treatment records dated from July 1980 to August 1987; a July 1984 letter from the Veteran's wife; a May 1986 VA audiological examination report; a May 1986 VA ear, nose, and throat (ENT) examination report; and a March 1989 letter from Dr. Lebreault.  

The Veteran filed a petition to reopen his claim of entitlement to service connection for left ear hearing loss in August 2007.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the August 1989 RO decision includes VA treatment records dated from October 1989 to October 1998 and from December 2005 to May 2009; private treatment records from Integral Health Services Corporation of the Area of Barranquitas, Comerio, Corozal, Naranjito and Orocovia [hereinafter Integral Health Services] dated from April 1997 to June 1999; an August 2006 letter from Dr. Lebreault; VA audiological examination reports dated in December 2006 and October 2007; and a June 2008 DRO hearing transcript.  

Significantly, the Veteran's newly associated VA treatment records show that, during treatment in September 2005, the Veteran reported having a left ear injury during service, with loss of balance since; during treatment in November 2006, he reported having worsening left ear hearing loss and was referred to the audiology clinic; and during treatment in March 2007 and October 2008, he was noted to have left ear hearing loss for which he wore a hearing aid.  Additionally, in an August 2006 letter, Dr. Lebreault reported that the Veteran had complete left ear deafness. Further, at the time of his December 2006 VA audiological examination, the Veteran reported having hearing loss since being exposed to artillery noise during service, as well as having recurrent left ear infections since a left ear frost bite injury in 1955.  Moreover, after conducting audiological testing, the December 2006 VA examiner diagnosed the Veteran with moderate to moderately severe sensorineural left ear hearing loss.  Subsequently, at his October 2007 VA audiological examination, the Veteran reported having decreased hearing since approximately 1955, when he was exposed to tank noise, and based on audiological testing conducted at that time, was diagnosed with moderately severe sensorineural hearing loss in the left ear.  Finally, at his June 2008 DRO hearing, the Veteran reported that he currently had difficulty hearing, and as such, had to wear a hearing aid in his left ear.  

The Veteran's claim was previously denied because the evidence did not show that the Veteran had a current left ear condition, to include left ear hearing loss, that was incurred during, or caused by, his military service.  The evidence submitted since the August 1989 decision shows that the Veteran has reported having episodes of decreased hearing in his left ear and ear infections since service.  Moreover, the newly submitted evidence shows that the Veteran has a current diagnosis of left ear hearing loss.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence indicating that the Veteran currently has left ear hearing loss that may be related to service.  The additional evidence being both new and material, the claim for entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened.


REMAND

Unfortunately, with regard to the Veteran's hearing loss, vertigo, and 38 U.S.C.A. § 1151 benefits claims, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA and private treatment records, the Veteran should be afforded a VA audiological examination assessing the etiology of his current left and right ear hearing loss, and the Veteran should be afforded a VA examination assessing whether he currently has a vertigo condition that is related to service.   
 
At the outset, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, in an October 1981 letter, Dr. Lebreault reported that he was currently treating the Veteran for recurrent dizziness, and in a March 1989 letter, Dr. Lebreault reported that he had been treating the Veteran for severe dizziness on a monthly basis since September 9, 1976.  Further, in an August 2006 letter, Dr. Lebreault indicated that he was continuing to treat the Veteran for his complete left ear deafness.  Significantly, however, to date, none of Dr. Lebreault's treatment records have been associated with the claims file.  Additionally, in his August 2007 claim, the Veteran reported that he had been receiving treatment for his bilateral hearing loss from Dr. Oscar Zavala.  Significantly, however, to date, none of Dr. Zavala's treatment records have been associated with the claims file.  

Moreover, in his October 2007 claim for 38 U.S.C.A. § 1151 benefits, the Veteran reported that, prior to his June 2007 right rotator cuff tear repair surgery, he received treatment for his right shoulder from Dr. Betty Rodriguez, who ordered magnetic resonance imaging (MRI) and referred him to an orthopedist, Dr. Juan A. Rios Fuentes, who conducted the June 2007 right shoulder surgery.  In this regard, the Board notes that a copy of a March 2007 right shoulder x-ray report has been associated with the claims file.  Significantly, however, to date, none of Dr. Rodriguez's treatment records or a copy of the MRI results have been associated with the claims file.  Furthermore, with regard to records from the Veteran's June 2007 right shoulder surgery, the Board acknowledges that copies of the pre-operation induction form and post-surgery orientation form have been associated with the claims file.  Significantly, however, to date, a copy of the June 2007 surgery report, and records from treatment leading up to the June 2007 surgery and/or post-surgery follow-up, have not been associated with the claims file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

The Board also notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  In this regard, the Board notes that the only VA treatment records on file are records dated from July 1980 to October 1998 and from December 2005 to May 2009.  As such, it appears as if records from October 1998 to December 2005 have not yet been associated with the claims file.  Moreover, the Board notes that, during VA treatment in November 2006, the Veteran was referred to the VA audiological clinic, and that in March 2007, the Veteran was noted to have a left ear hearing aid in place.  Further, at his June 2008 DRO hearing, the Veteran reported that he had been afforded hearing aids by VA.  Significantly, however, to date, no VA audiological treatment records have been associated with the claims file.  

Moreover, in his October 2007 claim for 38 U.S.C.A. § 1151 benefits and an October 2007 statement, the Veteran reported that, prior to his June 2007 right shoulder surgery, he sought VA treatment for his shoulder on several occasions from his primary care physician, who reportedly misdiagnosed him with neuropathy of the right arm, rather than a right shoulder rotator cuff tear.  Significantly, however, the only VA treatment record on file pertaining specifically to the Veteran's right shoulder is an August 2007 primary care follow-up note, which indicates that the Veteran was status-post right rotator cuff tear repair surgery with good results.  In this regard, the Board notes that the VA treatment records on file fail to show any treatment for, or diagnosis of, neuropathy of the right shoulder/arm.  Significantly, however, because it appears as if a complete a copy of the Veteran's VA treatment records has not yet been associated with the claims file, before a decision is rendered in this case, the RO/AMC should make further attempts to obtain a complete copy of the Veteran's VA treatment records regarding his hearing loss, vertigo, and/or right shoulder disability.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

With regard to his left and right ear hearing loss claims, the Veteran essentially contends that he first developed hearing loss during service, after being exposed to tank and artillery noise, and that such hearing loss has persisted since.  See VA examination reports dated in August 2006 and October 2007.  In support of this contention, the Veteran has reported having no post-service recreational or occupational noise exposure.  See VA examination reports dated in August 2006 and October 2007.  In the alternative, the Veteran contends that his left ear hearing loss, which he reports is worse than his right ear hearing loss, is causally related to an in-service frost bite injury in February 1955.  See VA examination reports dated in August 2006 and October 2007, and June 2008 DRO hearing transcript.  

The Board acknowledges that, in December 2006 and October 2007, the Veteran was afforded VA audiological examinations, both of which were conducted by the same audiologist and both of which revealed bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Significantly, however, at the outset of both examination reports, the examiner specifically noted that she had not reviewed the Veteran's claims file.  Moreover, at both examinations, the examiner failed to provide an opinion as to the etiology of the Veteran's currently diagnosed bilateral hearing loss.  As such, these examination reports are not adequate for rating purposes, and a new medical examination and opinion is necessary to make a determination in this case.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

With regard to his vertigo claim, the Veteran essentially contends that his vertigo condition was caused by, or is related to, a left ear frost bite injury in Korea in 1955.  In support of this contention, the Veteran asserts that he has experienced recurrent left ear infections and vertigo since service, and that his vertigo has continued to worsen over the years such that he ultimately had to quit his job in 1978.  See VA examination reports dated in August 2006 and October 2007, and June 2008 DRO hearing transcript.   Moreover, the Veteran's wife has reported that the Veteran has suffered from vertigo since they were married in 1958.  See July 1958 marriage certificate and June 2008 DRO hearing transcript. 

A review of the Veteran's available service treatment records reveals that, in February 1955, the Veteran suffered a second degree frost bite injury of the left ear due to overexposure to extreme cold while on the rifle range in Korea.  Post-service, in an October 1981 letter, the Veteran's private physician, Dr. Lebreault, reported that he had been treating the Veteran for recurrent dizziness, which had begun approximately 26 years earlier (i.e., in 1955), following a frost bite injury to his left ear.  In this regard, Dr. Lebreault noted that the Veteran was having a poor response to treatment and continued to feel as though things were moving around him.  Additionally, in a March 1989 letter, Dr. Lebreault noted the Veteran's reports of persistent, recurrent daily episodes of severe dizziness since a frost bite injury of the left ear in February 1955, and indicated that he had been treating such symptomatology since September 1976.   Further, Dr. Lebreault noted the Veteran's reports that this condition had progressively worsened over the years, such that he ultimately had to quit his job in 1978.  Dr. Lebreault then went on to report that the Veteran had vertigo of an undetermined etiology following extreme overexposure to cold in 1955.  Thereafter, at his December 2006 and October 2007 VA audiological examinations, the Veteran reported experiencing recurrent ear infections and vertigo episodes since the 1955 frost bite injury.  Finally, at a June 2008 DRO hearing, both the Veteran and his wife provided competent reports that the Veteran has experienced dizzy spells/vertigo since service in the late 1950s.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In this regard, the Board notes that, under the VCAA, VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, because there is competent evidence of record indicating that the Veteran had a frost bite injury of the left ear during service, competent evidence that the Veteran has been diagnosed with vertigo since separation from service, and competent reports that the Veteran has continued to have dizzy spells and/or vertigo since service, a medical opinion regarding whether the Veteran has a current vertigo condition that is related to service is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, with regard to the issue of entitlement to a TDIU, the Board finds that, insofar as the grant of a TDIU hinges upon whether the Veteran meets specific schedular rating criteria, this issue is inextricably intertwined with the question of whether service connection is warranted for the Veteran's left ear hearing loss, right ear hearing loss, and/or vertigo.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, a decision on the Veteran's claim of entitlement to a TDIU is deferred pending the adjudication of his claims for service connection for left ear hearing loss, right ear hearing loss, and vertigo.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his hearing loss, vertigo, and/or right shoulder disability, to specifically include treatment records from (1) Dr. Rafael Feliz Lebreault, dated from September 1976, forward; (2) Dr. Oscar Zavala; (3) Dr. Betty Rodriguez; and (4) Dr. Juan A. Rios Fuentes.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Obtain a complete copy of the Veteran's treatment records for his hearing loss, vertigo, and/or right shoulder disability from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated from October 1998, forward. 

3.  Once the foregoing development has been completed, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including exposure to artillery and/or tank noise during service.  In doing so, the examiner should discuss the significance, if any, of the fact that (1) the Veteran received treatment for a frost bite injury of the left ear during service in Korea in February 1955; (2) in October 1981, Dr. Lebreault reported that the Veteran had experienced diminished hearing in his left ear for the past 26 years (i.e., since 1955); (3) a May 1986 VA audiological examination revealed hearing within normal limits bilaterally; (4) in August 2006, Dr. Lebreault diagnosed the Veteran with complete left ear deafness; (5) during VA treatment in November 2006, the Veteran was noted to have worsening left ear hearing loss; (6) both the December 2006 and October 2007 VA audiological examinations revealed bilateral hearing loss in accordance with VA standards; and (7) during VA treatment in March 2007, the Veteran was noted to have left ear hearing loss and to be wearing a left ear hearing aid.  The examiner should also specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology (i.e., difficulty hearing, especially in his left ear) since service, as well as his contention that his left ear hearing loss is causally related to his in-service frost bite injury in February 1955.  See VA examination reports dated in August 2006 and October 2007, and June 2008 DRO hearing transcript.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA examination regarding his dizziness/vertigo condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any peripheral vestibular disorder found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current peripheral vestibular disorder had its onset during active service or is related to any in-service disease or injury.  In doing so, the examiner should specifically acknowledge and discuss the fact that (1) the Veteran suffered a frost bite injury of the left ear in February 1955; and (2) in March 1989, Dr. Lebreault reported that the Veteran had vertigo of an undetermined etiology following extreme over-exposure to cold in1955.  The examiner should also specifically acknowledge and discuss the Veteran's and the Veteran's wife's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology (i.e., periods of dizziness/vertigo and recurrent ear infections) since service.  See Dr. Lebreault's October 1981 and March 1989 letters, the June 2008 DRO hearing transcript, and the December 2006 and October 2007 VA audiological examination reports.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


